              Case 14-19179      Doc 66     Filed 06/26/19       Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MARYLAND

In re:                                        *

     LISA E SJODIN-FELDMAN                    *    Case No. 14-19179-DER

                                              *            Chapter 13

              Debtor                          *

*             *           *                   *              *     *           *

         NOTICE OF FINAL CURE PAYMENT AND OPPORTUNITY FOR HEARING


NOTICE IS HEREBY GIVEN by Robert S. Thomas, II, Chapter 13 Trustee, pursuant to
Bankruptcy Rule 3002.1(f), that the Debtor has paid in full the amount required to cure
the default on the claim secured by the principal residence of the Debtor(s), as
evidenced by the proof of claim allowed in this case and funded by the confirmed plan.
The Trustee payments were made under the claim filed by or on behalf of (or assigned
to):
                                  (Court Claim No. 4)
                              WELLS FARGO BANK, NA
                            1 HOME CAMPUS X2303-01A
                             DES MOINES, IA 50328-0001
                             Redacted Account No: 8797

The Trustee has no knowledge of and makes no representation concerning payment of
other default amounts not provided for and funded in the plan in this case.

THE PARTIES ARE HEREBY NOTIFIED:

Pursuant to Bankruptcy Rule 3002.1(g), within 21 days after service of this Notice,
the holder of the secured claim, or assignee, shall file and serve on the Debtor(s), the
attorney for the Debtor(s), and the Trustee, a statement indicating (1) whether it agrees
that the Debtor has paid in full the amount required to cure the default and (2) whether,
consistent with 11 U.S.C. §1322(b)(5), the Debtor is otherwise current on all payments.
The statement shall itemize any required cure or post-petition amounts that the holder
contends remain unpaid as of the date of the statement. The statement shall be filed as
a supplement to the holder’s proof of claim and is not subject to Rule 3001(f). Failure to
notify may result in sanctions. Upon the timely filing of a statement by the claimant, the
Debtor(s) or the Trustee may file within 21 days a motion requesting a hearing to
determine whether the amount required to cure the default and all required post-petition
amounts have been paid in full.

FURTHER, if the holder of the secured claim fails to timely file and serve a
response to this Notice, the Court may enter an order declaring that the Debtor(s)
has/have cured the default and that no amounts are unpaid as of the date of this
Notice.
Date: June 26, 2019                             /s/ Robert S. Thomas, II
              Case 14-19179       Doc 66     Filed 06/26/19    Page 2 of 2



                                                    Robert S. Thomas, II, Trustee
                                                    300 E Joppa Road, Suite #409
                                                    Towson, MD 21286
                                                    (410) 825-5923
                                                    inquiries@ch13balt.com
                                                    Chapter 13 Trustee


                              CERTIFICATE OF SERVICE

     I hereby certify that on the 26th day of June, 2019, I reviewed the Court’s
CM/ECF system and it reports that an electronic copy of the Notice of Final Cure
Payment will be served electronically by the Court’s CM/ECF system on the following:
       Brian S. McNair bankruptcy@albalawgroup.com
       Courtney Shackelford cshackelford@albalawgroup.com
       Douglas S. Rubin drubin@siwpc.com,
       Ecfmd1@siwpc.com,ecfmd2@siwpc.com,ecfmd3@siwpc.com,
       razzam@siwpc.com,klane@siwpc.com,mfreeman@siwpc.com,SIWPC@ecf.cour
       tdrive.com
       Edward C. Christman christman-fascetta@bankruptcymd.com
       Kevin R. Feig kevin.feig@bww-law.com, bankruptcy@bww-law.com
       Kimberly Brooke Lane klane@siwpc.com,
       ecfmd1@siwpc.com,ecfmd2@siwpc.com,ecfmd3@siwpc.com,
       razzam@siwpc.com,drubin@siwpc.com,mfreeman@siwpc.com,SIWPC@ecf.cou
       rtdrive.com
       Leah Christina Freedman leah.freedman@bww-law.com, bankruptcy@bww-
       law.com
      I hereby certify that on the 26th day of June, 2019, a copy of the Notice of Final
Cure Payment was also mailed first class mail, postage prepaid to:

       LISA E SJODIN-FELDMAN
       3301 MIDFIELD ROAD
       PIKESVILLE, MD 21208

       WELLS FARGO BANK, NA
       1 HOME CAMPUS X2303-01A
       DES MOINES, IA 50328-0001

       EDWARD CHISHOLM
       WELLS FARGO BANK, NA
       1 HOME CAMPUS X2303-01A
       DES MOINES, IA 50328-0001
                                                          /s/ Robert S. Thomas, II
                                                         Robert S. Thomas, II, Trustee
